DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered. 

Election/Restrictions
To expedite prosecution, claims 4, 15, 17-19, 23, and new claims 24-26 and their subject matter are rejoined for examination.  This includes the second antibody species of the previous claims as well as methods of treatment with the two antibodies of previous claims.  All other restriction/election requirements stand.

Claim Status
Claims 24-26 are new.
Claims 7-8 and 20-22 are canceled.
Claims 1-6, 9-19, and 23-26 are under examination.

Priority
Applicant’s Arguments: Claims 1, 3, 5, 10-14, 16 and 21-22 allegedly receive only the U.S. effective filing date of June 22, 2018 because the disclosure of the prior filed Application No. 14/095,395 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112. This allegedly leaves the chain of priority broken and the U.S. effective date to be June 22, 2018. Applicant disagrees.
As an initial matter, claims 21 and 22 are cancelled herein, without prejudice or disclaimer.
The Office acknowledges that independent claim 6 is enabled. Independent claim 1 is amended herein to be directed to an “antibody molecule” wherein the antibody molecule binds CD47 and the claim is fully enabled for the reasons outlined below. Accordingly, independent claims 1 and 6 and the remaining claims that properly depend therefrom are fully enabled in accordance to 35 U.S.C. 112. As such, all pending claims are properly disclosed in parent application U.S. 14/095,395 and the chain of priority has not been broken.
Examiner’s Response to Traversal:   Applicant’s arguments have been carefully considered but are not found persuasive with respect to some claims under examination.  

However, the other claims under examination still fail the enablement requirement or written description requirement as discussed below.  Therefore, claims 10-19 and 23 receive only the U.S. effective filing date of 06/22/2018.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/07/2021 and 09/30/2021 are being considered by the examiner.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 5-14, 16, and 21-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.   

The rejection of claims 1, 3, 5, and 21-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.   

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3, 5, and 21-22 under pre-AIA  35 U.S.C. 102b as being anticipated by Masternak (WO2014/087248, published 06/12/2014) is withdrawn in view 

Claim Rejections - Improper Markush Grouping
The rejection of claims 1-3, 5-14, 16, and 21-22 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.

Double Patenting
The rejection of claims 3, 10-14, 16, and 21-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 30-35 of 14/095395 (reference application) is withdrawn in view of the amendments to the copending claims.

The rejection of claims 6-14, 16, and 21-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 15/991774 (reference application) is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 10-16 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for CD47-binding antibodies that comprise six complete CDRs, bispecific antibodies having tumor antigen binding domains comprising six complete CDRs, does not reasonably provide similar antibodies or bispecific antibodies that bind CD47 wherein any binding domain comprises fewer than six complete CDRs, truncated CDRs, or mutated CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  First, the Office alleges that the pending claims lack enablement because they do not require all six recited CDRs to be on one molecule, as the claims may read on “a polyclonal antibody embodiment in which the variable regions are defined only by three CDRs and both of said regions can be on different antibody molecules.”* Applicant disagrees.
Without acquiescing to the assertions of the Office, and solely for the purposes of expediting prosecution, claim 1 is amended herein to recite “an antibody molecule” and claim 6 is amended herein to recite “a multispecific antibody molecule.” The term “antibody molecule” makes clear that all six complete CDRs (i.e. CDRH1, CDRH2, CDRH3, CDRL1, CDRL2 and CDRL3) recited in the claims are present in a single antibody molecule and do not belong to different antibody molecules, such as in a polyclonal antibody embodiment. The Office acknowledges that the specification is “enabling for CD47 binding antibodies that comprise six CDRs” and “bispecific antibodies having tumor antigen binding domains comprising six complete CDRs.”° Claims 1 and 6, and the remaining claims subject to this rejection which properly depend thereof, comprise all six complete CDRs and are thus enabled.
Second, the Office alleges that claims 10-14 and 16 that "depend ultimately on claim 6 but recite a second binding domain, with at most three heavy chain CDRs of claim 
The specification as filed defines the term “antigen binding site” as “the part of the immunoglobulin molecule that participates in antigen binding. The antigen binding site is formed by amino acid residues of the N-terminal variable (“V”) regions of the heavy (“H”’) and light (“L’’) chains. Three highly divergent stretches within the V regions of the heavy and light chains, referred to as “hypervariable regions,” are interposed between more conserved flanking stretches known as “framework regions,” or “FRs”. Thus, the term “FR” refers to amino acid sequences which are naturally found between, and adjacent to, hypervariable regions in immunoglobulins. In an antibody molecule, the three hypervariable regions of a light chain and the three hypervariable regions of a heavy chain are disposed relative to each other in three dimensional space to form an antigen-binding surface. The antigen-binding surface is complementary to the three-dimensional surface of a bound antigen, and the three hypervariable regions of each of the heavy and light chains are referred to as “complementarity-determining regions,” or “CDRs” (emphasis added) .
Put another way, the antigen binding site has a heavy and light chain, each comprising three CDRs, which forms an antigen binding surface that functionally binds to the three- dimensional surface of an antigen. As such, one skilled in the art would conclude that an antigen binding site that binds a target antigen (e.g. Her2) would contain all the requisite elements to have the specifically recited function of binding of a target antigen.

The mere fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation.’ As stated in a declaration (“Fischer Decl.”) made by a skilled artisan in the field of antibody engineering, Dr. Fischer, the as-filed specification provides a clear blueprint for those skilled in the art to predictably make and use the claimed second antigen binding site (e.g. Her2) (Fischer Decl. at 99). Additionally, the type of experimentation required to predictably make and use the claimed multispecific antibody molecule is typical and routine for those in the art of protein engineering. As stated by Dr. Fischer, there are there multiple suitable Her2 antibodies known in the art (Fischer Decl. at 710).
The test of enablement is whether one reasonably skilled in the art could make and use the invention from the disclosure in the specification coupled with information known in the art without undue experimentation. Thus, Applicant submits that the ordinarily skilled artisan could make and use the claimed multispecific antibody molecule as claimed using the guidance from the specification as filed along with knowledge in the art, as discussed below.
The claimed multispecific antibody molecule is composed of two elements: (i) an antigen binding site that binds CD47 having specifically recited CDRs; (11) an antigen binding site that binds a target antigen (e.g. Her2).

Multispecific antibodies, including bispecific antibodies that recognize CD47 and a second target antigen are described throughout the specification as filed. Specifically, the specification as filed teaches bispecific antibodies where one of the binding sites is specific for CD47 and the second binding site is specific for another target, for example a tumor associated antigen, including Her2.* Furthermore, the specification as filed recites that “it is to be understood that these sequences can be used to generate bispecific antibodies using any of a variety of art-recognized techniques”’ and provides several references of bispecific formats and methods of producing the same, thereby teaching the manner in which antigen binding sites and sequences can be used to generate the claimed bispecific antibodies.
As discussed supra and in the accompanying Fischer Decl., in addition to the specific guidance provided by the as-filed specification on how to make multispecific antibodies that bind to CD47 and a second target antigen (e.g. Her2), there also was the common knowledge of those skilled in the art as to antigen binding sites that bind to the second antigen. Exemplary antigen binding sites that bind Her2 are demonstrated by US 8,840,896, US 9,862,769, US 11,046,771(Fischer Decl. at 410). Moreover, numerous therapeutic antibodies that bind to Her2 that were suitable for human administration were 
The amount of guidance or direction needed to satisfy the enablement requirement is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'° Thus, the question of enablement is one of predictability in view of what is known in the art. Importantly, it was also readily known in the art how to screen for such Her2 antibodies. As discussed above, there are numerous examples of Her2 
As articulated by the Federal Circuit in In re Wands the necessary screening of a large number of negative hybridomas does not render the field unpredictable because “practitioners of this art are prepared to screen negative hybridomas in order to find one that makes the desired antibody.”'! Similarly, practitioners in the field of polypeptide expression are prepared to screen out “negatives” in order to find those bispecific activatable antibodies having desired activity. See, MPEP §2164.03. 'l In re Wands, 858 F.2d 731, 737-38, 8 USPQ2d 1400, 1406-07 (Fed. Cir. 1988). This is especially true when developing an immunotherapeutic (Fischer Decl. at 911-12). Accordingly, Applicant submits that the ordinarily skilled artisan could, with routine experimentation, readily determine which multispecific activatable antibodies fell within the claims, and those which did not, by applying the specific and definite criteria expressly recited in the claims.
For, all of the forgoing reasons, Applicant asserts the claims as pending are enabled. Reconsideration and withdrawal of this rejection are respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive with respect to the issues below.
With respect to all claims rejected above, Applicant notes that six CDRs are required to form an antigen binding site.  However, what they appear to not note is that claims 10-16 define only a partial binding site for the second antigen.  This is because claim 10 only permits one type of heavy chain.  Therefore, all heavy chain CDRs are those of claim 6 SEQ ID Nos. 225-227, even for the binding site of the tumor associated 
Again, Applicant appears to believe these claims allow for any second binding site to be used and they argue some are known in the art with six CDRs.  These are not commensurate in scope with the claims rejected here since none use SEQ ID Nos. 225-227 as heavy chain CDRs.  Thus, this argument above and the entire affidavit are not persuasive. 
.

Claim Rejections - 35 USC § 102
Claims 10-19 remain/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Masternak (WO2014/087248, published 06/12/2014).
Applicant’s Arguments:  Claims 1, 3, 5, 10-14, 16 and 21-22 stand rejected under pre-AIA  35 U.S.C. 102b as allegedly being anticipated by Masternak (WO2014/087248, published 06/12/2014).
As explained above, all pending claims have proper priority to U.S. Application No. 14/095,395, filed December 3, 2013, which claims the benefit of U.S. Provisional Application No. 61/732,452, filed December 3, 2012; of U.S. Provisional Application No. 61/816,788, filed April 28, 2013; of U.S. Provisional Application No. 61/863,106, filed August 7, 2013; of U.S. Provisional Application No. 61/881,523, filed September 24, 2013; and of U.S. Provisional Application No. 61/898,710, filed November 1, 2013.
The earliest priority date of the instant application is December 3, 2012, which is before the June 12, 2014 publication of Masternak. As such, Masternak cannot be cited as prior art in this rejection.
For at least the foregoing reasons, Applicant submits that all pending claims are novel and respectfully requests withdrawal of the rejection under 35 U.S.C. §102b.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered, but the claims above do not receive priority to the parent application since they are not enabled or adequately described as discussed in this action and previously.  
With respect to claim 15, the second light chain of their bispecific antibody contains a second light chain with a lambda constant region and kappa variable region (0032).  This embodiment is at once envisioned from the reference and so the claim is anticipated here.
With respect to claim 17-19, they teach that their antibodies can be used for therapeutic intervention for treating pathologies associated with aberrant CD47 expression comprising administering their antibody (0070).  Pathologies treated using their antibodies include cancer (0073).  The cancer can be breast cancer (00323).  

Double Patenting
Claims 1-2, 4-6, and 9 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US11059910 (14/095395). Although the claims at issue are not identical, they are not patentably distinct from each other.
Applicant’s Arguments:  Claims 1-3, 5-14, 16, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1 and 30-35 of copending Application No. 14/095,395 (“the ?395 application”).
Applicant will address the double patenting rejection and consider filing a Terminal Disclaimer upon indication of allowable subject matter.
Examiner’s Response to Traversal:  This rejection is held in abeyance since Applicant seeks to address it at a later date.  
It is noted that patented claim 1 is a species of instant claim 1 and patented claim 2 provides the variable regions of instant claim 2.  The patented claims are to a bispecifc antibody that binds CD19.  This provides the limitations of claims 4, 6, and 9.  Since the CDRs are human, it is obvious to make the entire molecule of human origin for consistency and so the patented claims render obvious all the instant claims rejected above.

Claims 1-2 and 4-5 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 15/991774 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Applicant’s Arguments:  Claims 1-3, 5-14, 16, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-30 of copending Application No. 15/991,774 (“the ‘774 application”). Specifically, the Examiner alleges that the instant claims and the copending claims from ‘774 are not patentably distinct because both are drawn to an isolated bispecific antibody 
Applicant respectfully submits that a terminal disclaimer is not required for the present case. Without acquiescing to the assertions of the Examiner, and solely for the purposes of expediting prosecution, claim 1 of the instant application is amended herein to recite “An antibody molecule, wherein the antibody molecule comprises: a. a heavy chain variable region comprising: a CDRH1 comprising the amino acid sequence of SEQ ID NO: 225, a CDRH2 comprising the amino acid sequence of SEQ ID NO: 226, and a CDRH3 comprising the amino acid sequence of SEQ ID NO: 227; and b. a light chain variable region comprising: a CDRL1 comprising the amino acid sequence of SEQ ID NO: 240, a CDRL2 comprising the amino acid sequence of SEQ ID NO: 242, and a CDRL3 comprising the amino acid sequence of SEQ ID NO: 254; and wherein the antibody molecule binds CD47.” Accordingly claim 1 requires that the antibody molecule bind to CD47, but does not require that the antibody bind to MSLN, as in the copending claims from the ‘774 application. Thus, independent claim 1 and claims 2, 3 and 5 which properly depend thereof are patentably distinct from the ‘774 application.
Without acquiescing to the assertions of the Examiner, and solely for the purposes of expediting prosecution, independent claim 6 of the instant application is amended herein to recite “a multispecific antibody comprising: a. at least a first antigen binding arm that binds CD47... and b. at least a second binding arm that binds a target antigen; wherein the target antigen is CD19, CD20, HER2, HER3, EGFR, IGF1R, c-Met, PDGFR1, CD40, CD40L, CD30, CS1, CD70, glypican, PSMA, PSCA, MUC1, CA125, CEA, FRA, EpCAM, DRS, HGER1, or 5T4.” While the first antigen binding arm binds CD47, the target 
For at least the foregoing reasons, Applicant submits that all of the instant claims are distinguished from the ‘774 application. Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been considered but are not found persuasive for the claims rejected above.
Copending claim 1 is a species of instant claim 1.  Thus, it clearly makes instant claim 1 obvious.  Therefore, for the reasons of record, this rejection must stand.  Claim 4 is rejoined in this action and is rejected here because the bispecific antibody is clearly bivalent and so renders said claim obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-6, 9-14, 16-19 and 24-26 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/015610 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Applicant’s Arguments:  Claims 1-3, 5-14, 16, and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-30 of copending Application No. 16/015,610 (“the 610 application’).
Applicant will address the double patenting rejection and consider filing a Terminal Disclaimer upon indication of allowable subject matter.
Examiner’s Response to Traversal:  This rejection is held in abeyance since Applicant seeks to address it at a later date.  
It is noted that claims 10-12 of the copending case are drawn to methods as in instant claims 17-19 and so these instant claims are rejected here also.  Claims 24-26 of the instant case must also be rejected here since copending claims 1-2 contain the antibody species therein also.  Thus, these copending claims render the instant claims obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5 remain and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-33 and 104-105 of copending Application No. 16/015601 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Applicant’s Arguments:  Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 24-28 of copending Application No. 16/015,601 (“the 601 application’).
Applicant will address the double patenting rejection and consider filing a Terminal Disclaimer upon indication of allowable subject matter.
Examiner’s Response to Traversal:  This rejection stands in abeyance since Applicant seeks to address it at a later date.  
It is noted that copending new claims 32-33 recite the antibody of instant claims 24-25 respectively and copending new claims 104-105 recite the antibody of instant claims 1-2 respectively.  The only difference is semantics.   Since the variable regions are human it is obvious to make the entire molecule human for consistency.  Thus, instant claim 5 is obvious here as well.     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Objections
Claim Objections
Claim 19 is objected to because of the following informalities:  This claim recites bladder cancer twice as well as both renal and kidney cancers.  These duplicates should be removed for clarity.  Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 23 recites the multispecific antibodies of 6 and 26 wherein the second antigen is a non-human antigen.  However, this was not contemplated in the original disclosure.  There is no multi-specific antibody in the specification stated to bind any non-human second target.  Only single monoclonal antibodies such as the monospecific antibodies against CD19 and CD47 are taught with this property (0065 and 0092).  Original claim 4 could read on a second target that is human but not a protein.  The target 

Claims 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 10-16 above recite a second antigen binding site for all second antigens of claims 6 and 26.  It provides that the heavy chain CDRs that are in the binding site of these antigens are SEQ ID Nos. 225-227.  However, the claims do not provide the complementary light chain CDRs.  Thus, these claims recite genera of antibodies by a partial CDR set (three CDRs) and the antigen they must bind.  When one goes to the specification however to identify species to represent these genera, they find none.  No set of six CDRs, of which three are those listed above is provided for any of the second antigens of claims 6 and 26.  Thus, Applicant seeks to represent these genera without providing any species.  This is not adequate description of an antibody genus as discussed infra.  Even if the prior art is aware of additional antibodies, the totality of known antibodies would not be representative of each entire genus for the reasons discussed below.

“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as here in which the antibodies claimed can have any three light chain CDRs, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  Since the CDR set of each antibody is responsible for antigen binding function of an antibody, and said set varies structurally from antibody to antibody, there is no correlation between structure and function between the members of an antibody genus.  Thus, functional language should not be used to define an antibody genus.  Rather, structure should be used.  The three CDRS required by these claims do not correlate with binding function since they are claimed to work with any of the second antigens recited.  Thus, they do not describe the genera adequately.  
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar 
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Since no species of antibodies are taught within the claimed genera above, those that bind the recited epitopes and with the three defined heavy chain CDRs, the instant claims above clearly fail the written description requirement.  A representative number of species has not been taught to describe these genera.  

With respect to claim 17, the only pathology taught by Applicant in the specification for targeting with their antibodies is cancer.  As stated above, a single species does not represent a genus adequately as, in this case, one of skill cannot envision any other disease treatable with the antibodies claimed.  Thus, this claim fails the written description requirement as well.  

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer with the recited antibodies, does not reasonably provide enablement for similar methods that prevent cancer or that target disease states dependent on low expression of CD47.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 17, on which the other claims above ultimately depend, recites prevention of a pathology associated with aberrant CD47.  This disease can be cancer as stated in claim 18.  Thus, the claims clearly read on preventing cancer.  
No material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention.  It would be reasonable to conclude the claimed invention is not enabled.

The vaccine art teaches that compositions comprising some tumor associated antigens are effective in treatment of cancer through generation of immunogenic response to the tumor antigen (see for example, Komenaka et Al., Clinics in Dermatology, 2004, Vol. 22, Pg. 251-265, specifically page 257).  However, nowhere in the art does it show that tumor antigens are effective at preventing cancer.  Evans et Al. (Q. J. Med 1999: 92: 299-307) teach that vaccines against cancer are not fully established, and it is stated that adjuvant therapy to prevent or delay disease still needs experimentation.  Evans et Al. further state that such cancer vaccines are at best used as a therapeutic and not as a prophylactic and that “the notion that cancer vaccines will replace standard therapeutic strategies in malignant disease still belongs to the realm of fiction” (see page 303 last paragraph).

The art of small molecule chemotherapeutics teach that some molecules successful at treating cancers can also reduce risk.  Cuzick et Al. (The Lancet, Vol. 361, Pg. 296-300, 2003) teach that tamoxifen can reduce the risk of ER-positive breast cancer but cannot be recommended as a preventive agent (Pg. 299, Column 2, Paragraph, first).  The reason it cannot be recommended centers around the need for continued research into specific subgroups of high-risk but healthy women for whom the risk-benefit ratio is sufficiently positive to recommend prophylactic tamoxifen treatment  (Pg. 299, Column 2, Paragraph, first).  
With respect to peptide-based cancer prevention agents, the art currently does not recognize a definitive example though promising candidates are present.  Hernandez-Ledesma (Peptides, Vol. 30, Pg. 426-430, 2009) teaches that lunasin, a peptide discovered in soy has demonstrated cancer-preventative capacity in vitro and mouse 
Therefore, the art has only recognized the treatment of a cancer.  The breadth of the claims above is thus not enabled.  
Also, aberrant described overly high or low, not just high levels compared to normal.  The specification provides not only no example of cancer prevention with the claimed antibodies but also no rationale as to why they would help a pathology caused by low CD47 levels.  The antibodies block CD47 signaling or destroy cells that express it.  Thus, said antibodies claimed cannot treat any condition with just any aberrant CD47 expression.  It must be overexpression.  The claims above are rejected for this reason also.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, on which the other claims above ultimately depend, recites pathologies associated with aberrant CD47 expression or activity, for example.  This gives the claims 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/Michael Allen/           Primary Examiner, Art Unit 1642